 

First Financial Bank, National Association Borrowers: Environmental Quality
Management, Inc.   EQ Engineers, LLC Loan Number: 820106477

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of September 28, 2012 (the
“Effective Date”), between FIRST FINANCIAL BANK, NATIONAL ASSOCIATION, a
national banking association (“Bank”), and ENVIRONMENTAL QUALITY MANAGEMENT,
INC., an Ohio corporation (“EQMI”) and EQ ENGINEERS, LLC, an Indiana limited
liability company (“EQE”, and, together with EQMI, each a “Borrower” and,
collectively (“Borrowers”), is as follows:

 

1.          DEFINITIONS.

 

1.1           Loan Agreement. Any capitalized term used but not defined herein
shall have the meaning ascribed thereto in the Loan Agreement dated as of the
date of this Agreement between Borrowers and Bank (the “Loan Agreement”).

 

1.2           Defined Terms. In addition to the other terms defined in this
Agreement, whenever the following capitalized terms (whether or not underscored)
are used, they shall be defined as follows:

 

“Code” means the Uniform Commercial Code, as enacted in the State of Ohio,
Section 1301.01 et seq. of the Ohio Revised Code, as amended or superseded from
time to time after the date of this Agreement.

 

“Collateral” means all of each Borrower’s rights, titles and interests in and to
all of each Borrower’s assets and property, tangible and intangible, real and
personal, including:

 

(i)          all of each Borrower’s accounts, chattel paper, deposit accounts,
documents, equipment, fixtures, instruments, inventory, investment property,
general intangibles, goods, and letter-of-credit rights, provided, however, that
the Collateral shall not include any equity interests of EQES, provided further,
however, that Bank specifically reserves its right to request that the equity
interests of EQES be included as Collateral and in such event, Borrowers agree
to execute any and all documentation therefor deemed necessary or otherwise
desirable by the Bank;

 

(ii)         all of each Borrower’s rights, titles and interests in and to the
commercial tort claims listed, or required to be listed, in Exhibit 5.7 to this
Agreement;

 

(iii)        without limiting the description of the property or any rights or
interests in the property described above in this definition of Collateral, all
of each Borrower’s rights, titles and interests in and to (a) all of each
Borrower’s money, cash, and other funds; (b) all attachments, accessions, parts
and appurtenances to, all substitutions for, and all replacements of any and all
of each Borrower’s equipment, fixtures and other goods; (c) all of each
Borrower’s agreements, as-extracted collateral, tangible chattel paper,
electronic chattel paper, health-care-insurance receivables, leases, lease
contracts, lease agreements, payment intangibles, proceeds of letters of credit,
promissory notes, records, and software; and (d) all of each Borrower’s
franchises, customer lists, insurance refunds, insurance refund claims, tax
refunds, tax refund claims, pension plan refunds, pension plan reversions,
patents, patent applications, service marks, service mark applications,
trademarks, trademark applications, trade names, trade secrets, goodwill,
copyrights, copyright applications, and licenses;

 

(iv)        all supporting obligations;

 

(v)         all of the products and proceeds of all of the foregoing described
property and interests in property, including cash proceeds and noncash
proceeds, and including proceeds of any insurance, whether in the form of
original collateral or any of the property or rights or interests in property
described above in this definition of Collateral; and

 

(vi)        all of the foregoing, whether now owned or existing or hereafter
acquired or arising, or in which any Borrower now has or hereafter acquires any
rights, titles or interests.

 

 

 

 

1.3           Other Definitional Provisions; Construction. Unless otherwise
specified,

 

(i)          As used in this Agreement, accounting terms relating to Borrowers
not defined in this Agreement have the respective meanings given to them in
accordance with GAAP.

 

(ii)         The definition of any document, instrument or agreement includes
all schedules, attachments and exhibits thereto and all renewals, extensions,
supplements, restatements and amendments thereof. All Exhibits attached to this
Agreement are incorporated into, made and form an integral part of, this
Agreement for all purposes.

 

(iii)        “Hereunder,” “herein,” “hereto,” “this Agreement” and words of
similar import refer to this entire document; “including” is used by way of
illustration and not by way of limitation, unless the context clearly indicates
the contrary; the singular includes the plural and conversely; and any action
required to be taken by Borrowers is to be taken promptly, unless the context
clearly indicates the contrary.

 

(iv)        All of the uncapitalized terms contained in this Agreement which are
now or hereafter defined under the Code will, unless the context indicates
otherwise, have the meanings provided for now or hereafter in the Code.

 

2.          GRANT OF SECURITY INTEREST; SET-OFF AND RELATED MATTERS.

 

2.1           Security Interest. As security for the full, prompt and complete
payment and performance by Borrowers (or any one or more of them) of the
Obligations, each Borrower hereby grants to, and creates in favor of, Bank a
continuing security interest in, and Lien on, all of the Collateral.

 

2.2           Set-Off. All cash, moneys, investment property and other
properties of each Borrower and the proceeds thereof now or hereafter held or
received by Bank from or for the account of any Borrower, including any and all
deposits (general or special), account balances and credits of any Borrower with
Bank or any Affiliate of Bank at any time existing, (i) are part of the
Collateral, (ii) will be held as security for the Obligations, and (iii) may be
set-off and applied against any or all Obligations without any notice to
Borrowers (such notice being expressly waived by each Borrower) at any time
following the occurrence and during the continuance of an Event of Default, and
Bank has the right at any time following the occurrence and during the
continuance of an Event of Default to refuse to allow withdrawals from any
account of any Borrower without any notice to any Borrower (such notice being
expressly waived by each Borrower). Each Borrower authorizes Bank’s Affiliates
to pay or to deliver to Bank any deposits or other sums credited by, or due
from, Bank’s Affiliates to any Borrower for application against any or all
Obligations, at any time upon the occurrence, and during the continuance of, any
Event of Default, all without further notice to any Borrower (such notice being
expressly waived by each Borrower). Nothing in this Section 2.2 will impair or
affect Bank’s rights under Sections 2.6 and 3.7 of the Loan Agreement nor will
Bank be required to resort to other security or sources of reimbursement for the
Obligations before the exercise of any rights by Bank under this Section 2.2.
The rights given to Bank hereunder are cumulative with Bank’s other rights and
remedies, including other rights of setoff. Bank may give notice of the above
grant of a security interest in, and assignment of, such deposits and other sums
to any Affiliate of Bank. Bank has authorization to, and may make any suitable
arrangements with, any Affiliate of Bank for effectuation thereof, and each
Borrower hereby irrevocably appoints Bank as its attorney-in-fact to collect any
and all such deposits or other sums to the extent any such payment is not made
to Bank by any Affiliate of Bank.

 

3.          PERFECTION OF BANK’S SECURITY INTEREST; DUTY OF CARE.

 

3.1           Borrowers’ Required Actions. Until the termination of this
Agreement, each Borrower shall perform any and all steps and take all actions
requested by Bank from time to time to perfect, maintain, protect, and enforce
Bank’s security interest in, and Lien on, the Collateral, including (i)
executing and delivering all appropriate documents and instruments as Bank may
reasonably determine are necessary or desirable to perfect, preserve, or enforce
Bank’s interest in the Collateral, including financing statements, all in form
and substance satisfactory to Bank, (ii) delivering and indorsing to Bank any
warehouse receipts or other documents of title covering that portion of the
Collateral which, with Bank’s consent, may be located in warehouses and in
respect of which warehouse receipts are issued, (iii) upon the occurrence and
during the continuance of any Event of Default, transferring inventory to
warehouses approved by Bank, (iv) placing notations on Borrowers’ books of
account to disclose Bank’s security interest and Lien therein, and (v) taking
such other steps and actions as deemed necessary or desirable by Bank to perfect
and enforce Bank’s security interest in, and Lien on, and other rights and
interests in, the Collateral.

 

-2-

 

 

3.2           Financing Statements; Notices. Each Borrower hereby irrevocably
authorizes Bank at any time and from time to time to file in any filing office
in any jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of Borrowers (or any one or more
of them), whether now owned or hereafter acquired or arising, and all proceeds
and products thereof or (ii) as being of an equal or lesser scope or with
greater detail and (b) provide any other information required by Part 5 of
Article 9 of the Uniform Commercial Code or such other jurisdiction for the
sufficiency or filing office acceptance of any financing statement or amendment,
including whether any Borrower is an organization, the type of organization and
any organizational identification number issued to each Borrower. Each Borrower
hereby irrevocably authorizes Bank at any time and from time to time to correct
or complete, or to cause to be corrected or completed, any financing statements,
continuation statements or other such documents as have been filed naming such
Borrower as debtor and Bank as secured party. Each Borrower agrees to furnish
any such information to Bank promptly upon request. At Bank’s request, each
Borrower will execute notices appropriate under any applicable requirements of
law that are necessary, or are reasonably requested by Bank, to evidence,
perfect, or protect its security interest in and other Liens on the Collateral
in such form(s) as are satisfactory to Bank. Borrowers will pay the reasonable
cost of filing all financing statements and other notices in all public offices
where filing is deemed by Bank to be necessary or desirable to perfect, protect
or enforce the security interest and Lien granted to Bank hereunder. A carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement. Bank is hereby
authorized to give notice to any creditor, landlord or any other Person as may
be necessary or desirable under applicable laws to evidence, protect, perfect,
or enforce the security interest and Lien granted to Bank in the Collateral.

 

3.3           Bailees; Consignees; Warehousemen. If any Collateral is in the
possession or control of any warehouseman or any of any Borrower’s consignees,
agents, processors, customers or other bailees, Borrowers shall notify such
warehousemen, consignee, agents, processors, customers or other bailees of
Bank’s security interest and Lien therein, and upon Bank’s request, Borrowers
will use commercially reasonable efforts to obtain a bailee letter agreement and
financing statements acceptable to Bank from such warehousemen, consignees,
agents, processors, customers or other bailees, pursuant to which each such
warehousemen, consignee, agent, processor, customer or other bailee acknowledges
in an authenticated record that such Person is holding the Collateral for Bank’s
benefit, and such documentation from any secured creditor or lessor of such
Person as Bank may reasonably request in good faith.

 

3.4           Impositions; Protection of Bank’s Interests. To protect, perfect,
or enforce, from time to time, Bank’s rights or interests in the Collateral,
Bank may, in its discretion exercised in good faith (but without any obligation
to do so), (i) discharge any Liens (other than Permitted Liens so long as no
Event of Default has occurred) and after giving notice to Borrower (such notice
not being required following the occurrence and during the continuance of an
Event of Default) at any time levied or placed on the Collateral, (ii) pay any
insurance to the extent Borrowers have failed to timely pay the same, (iii)
maintain guards where any Collateral is located if an Event of Default has
occurred and is continuing, and (iv) obtain any record from any service bureau
and pay such service bureau the cost thereof. All costs and expenses incurred by
Bank in exercising its discretion under this Section 3.4 will be part of the
Obligations, payable upon five (5) Business Days notice from the Bank and
secured by the Loan Collateral.

 

3.5           Bank’s Duty of Care. Bank shall have no duty of care with respect
to the Collateral except that Bank shall exercise reasonable care with respect
to the Collateral in Bank’s custody. Bank shall be deemed to have exercised
reasonable care if (i) such property is accorded treatment substantially equal
to that which Bank accords its own property or (ii) Bank takes such action with
respect to the Collateral as Borrowers shall reasonably request in writing. Bank
will not be deemed to have, and nothing in this Section 3.5 may be construed to
deem that Bank has, failed to exercise reasonable care in the custody or
preservation of Collateral in its possession merely because either (a) Bank
failed to comply with any request of Borrowers or (b) Bank failed to take steps
to preserve rights against any Persons in such property. Each Borrower agrees
that Bank has no obligation to take steps to preserve rights against any prior
parties.

 

3.6           Verification. At any time and from time to time, Bank, in its own
name or in the name of others, may periodically communicate with each Borrower’s
account debtors, customers and other obligors to verify with them, to Bank’s
satisfaction, the existence, amount and terms of any sums owed by such account
debtors, customers or other obligors to any Borrower and the nature of any such
account debtor’s, customer’s or other obligor’s relationship with any Borrower.

 

3.7           Equipment. Each Borrower will, on Bank’s request, deliver to Bank
any and all evidences of ownership of the equipment, including any certificates
of title and applications for title pertaining to any Borrower’s equipment, so
that Bank may cause its security interest and Lien to be noted on such
certificates of title.

 

3.8           Control Agreement. With respect to any of the Collateral for which
control of such Collateral is a method of perfection under the Uniform
Commercial Code, including all of each Borrower’s rights, titles and interests
in deposit accounts, investment property, electronic chattel paper and
letter-of-credit rights, and without limiting the obligations of each Borrower
under the provisions of Sections 3.9, 3.10, and 3.11, each Borrower will, on
Bank’s request, cause to be executed by each Person that Bank determines is
appropriate, a control agreement in a form acceptable to Bank.

 

-3-

 

 

3.9           Promissory Notes and Tangible Chattel Paper. If any Borrower shall
at any time hold or acquire any promissory notes or tangible chattel paper, with
an aggregate value in excess of $50,000, such Borrower shall forthwith endorse,
assign and deliver the same to Bank, accompanied by such instruments of transfer
or assignment duly executed in blank as Bank may from time to time specify.

 

3.10.         Electronic Chattel Paper and Transferable Records. If any Borrower
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
with an aggregate value in excess of $50,000, Borrowers shall promptly notify
Bank thereof and, at the request and option of Bank, shall take such action as
Bank may reasonably request to vest in Bank control, under §9-105 of the Uniform
Commercial Code, of such electronic chattel paper or control under Section 201
of the Federal Electronic Signatures in Global and National Commerce Act or, as
the case may be, §16 of the Uniform Electronic Transactions Act, as so in effect
in such jurisdiction, of such transferable record.

 

3.11.         Letter-of-Credit Rights. If any Borrower is at any time a
beneficiary under a letter of credit now or hereafter, with an aggregate value
in excess of $50,000, Borrowers shall promptly notify Bank thereof and, at the
request and option of Bank, Borrowers shall, pursuant to an agreement in form
and substance satisfactory to Bank, either, at the option of Bank, (i) arrange
for the issuer and any confirmer or other nominated person of such letter of
credit to consent to an assignment to Bank of the proceeds of the letter of
credit or (ii) arrange for Bank to become the beneficiary of the letter of
credit. Nothing in this Section 3.11 may be construed to alter in any way the
criteria for Eligible Receivables provided in Section 1.1 of the Loan Agreement.

 

3.12.         Commercial Tort Claims. If any Borrower shall at any time hold or
acquire a commercial tort claim, with an aggregate value in excess of $50,000,
Borrowers shall immediately notify Bank in a signed writing of the particulars
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to Bank.

 

4.          POWER OF ATTORNEY.

 

4.1           Grant of Power. Each Borrower does hereby make, constitute and
appoint Bank (or any officer or agent of Bank) as such Borrower’s true and
lawful attorney-in-fact, with full power of substitution, in the name of such
Borrower or in the name of Bank or otherwise, for the use and benefit of Bank,
but at the cost and expense of Borrowers, (i) to indorse the name of any
Borrower on any instruments, notes, checks, drafts, money orders, or other media
of payment (including payments payable under any policy of insurance on the
Collateral) or Collateral that may come into the possession of Bank or any
Affiliate of Bank in full or part payment of any of the Obligations; (ii) upon
the occurrence and during the continuance of any Event of Default, to sign and
indorse the name of any Borrower on any invoice, freight or express bill, bill
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with any Collateral, and any instrument
or document relating thereto or to any of any Borrower’s rights therein; (iii)
to file financing statements pursuant to the Uniform Commercial Code and other
notices appropriate under applicable law as Bank deems necessary to perfect,
preserve, and protect Bank’s rights and interests under this Agreement; (iv)
after an Event of Default has occurred and is continuing, to obtain the
insurance referred to in Section 10.14 of the Loan Agreement and indorse any
drafts and cancel any insurance so obtained by Bank; (v) after an Event of
Default has occurred and is continuing, to give written notice to the United
States Post Office to effect change(s) of address so that all mail addressed to
any Borrower may be delivered directly to Bank; and (vi) to do any and all
things necessary or desirable to perfect Bank’s security interest in, and Lien
on, and other rights and interests in, the Collateral, to preserve and protect
the Collateral and to otherwise carry out this Agreement.

 

4.2           Duration; Ratification of Acts. This power of attorney, being
coupled with an interest, will be irrevocable for the term of this Agreement and
all transactions under this Agreement and thereafter so long as any of the
Obligations remain in existence. Each Borrower ratifies and approves all acts of
such attorney, and neither Bank nor its attorney will be liable for any acts or
omissions or for any error of judgment or mistake of fact or law. Each Borrower
will execute and deliver promptly to Bank all instruments necessary or
desirable, as determined in Bank’s discretion, to further Bank’s exercise of the
rights and powers granted it in this Section 4.

 

5.          WARRANTIES AND REPRESENTATIONS. To induce Bank to make the Loans and
other extensions of credit pursuant to the Loan Documents, each Borrower
represents to Bank that the following statements are, and will continue
throughout the term of this Agreement to be, true:

 

-4-

 

 

5.1           Jurisdiction of Organization; Places of Business, etc. Each
Borrower’s (i) jurisdiction of organization is the jurisdiction identified on
Exhibit 5.1, (ii) exact legal name is as set forth in the first paragraph of
this Agreement (as may be updated from time to time as provided in Section 6.2),
(iii) chief executive office and principal place of business are set forth on
Exhibit 5.1 (as may be updated from time to time as provided in Section 6.2),
(iv) offices or locations where each Borrower keeps the Collateral (except for
inventory in transit) or conducts any of its business are listed on Exhibit 5.1
(as may be updated from time to time as provided in Section 6.2), (v) registered
agent in the Commonwealth of Kentucky, if a Borrower has an office or place of
business in the Commonwealth of Kentucky, has an address as set forth on Exhibit
5.1 (as may be updated from time to time as provided in Section 6.2), (vi)
federal tax identification number is identified on Exhibit 5.1, and (vii)
organizational identification number in its jurisdiction of organization is
identified on Exhibit 5.1.

 

5.2           Prior Locations Of Collateral. Except for inventory in transit,
none of the inventory or equipment constituting part of the Collateral has been
at, or has been removed from, any location during the five year period preceding
the date of this Agreement other than those locations set forth on Exhibit 5.1.

 

5.3           Names. All trade names, assumed names, fictitious names and other
names used by each Borrower during the five year period preceding the date of
this Agreement are set forth on Exhibit 5.3, and no Borrower has, during the
preceding 5 year period, except as may be set forth on Exhibit 5.3, acquired any
of its assets in any bulk transfer.

 

5.4           Investment Property. Exhibit 5.4 lists all of each Borrower’s
rights, titles or interests in, or with respect to, any investment property.

 

5.5           Letter-of-Credit Rights. Exhibit 5.5 lists all of each Borrower’s
rights, titles or interests in, or with respect to, any letters of credit.

 

5.6           Electronic Chattel Paper. Exhibit 5.6 lists all of each Borrower’s
rights, titles or interests in, or with respect to, any electronic chattel
paper.

 

5.7           Commercial Tort Claims. Exhibit 5.7 lists all of each Borrower’s
rights, titles or interests in, or with respect to, any commercial tort claims.

 

5.8           Instruments. Exhibit 5.8 lists all of each Borrower’s rights,
titles or interests in, or with respect to, any instruments, including
promissory notes.

 

5.9           State of Title. Borrowers (or any one or more of them) have good
and indefeasible title to, and ownership of, the Collateral, free and clear of
all Liens except to the extent, if any, of the Permitted Liens.

 

5.10         Priority. Bank has a first priority security interest in, and Lien
on, the Collateral except to the extent, if any, of the Permitted Liens.

 

6.          COLLATERAL COVENANTS. Until the Obligations are fully paid,
performed and satisfied and this Agreement is terminated, each Borrower will:

 

6.1           Claims Against Collateral. Maintain and cause the Collateral, as
the same is constituted from time to time, to be free and clear of all Liens,
except to the extent, if any, of the Permitted Liens, and Borrowers will defend
or cause to be defended the Collateral against all of the claims and demands of
all Persons whomsoever (except to the extent, if any, of the Permitted Liens).

 

6.2           Notice of Change in Place of Business; Names, etc. (i) Give Bank,
and Bank’s counsel, Vorys, Sater, Seymour and Pease LLP, 301 East Fourth Street,
Suite 3500, Great American Tower, Cincinnati, Ohio 45202, Attention: Hani R.
Kallas, Esq., at least 30 Business Days advance notice in writing of (a) any
change in any Borrower’s (1) chief executive office, principal place of
business, or other places of business, or the opening of any new places of
business, (2) registered agent’s address in the Commonwealth of Kentucky (with
respect to EQMI), (3) exact legal name as set forth in the first paragraph of
this Agreement, or (4) names from those set forth on Exhibit 5.3, or (b) the
adoption by any Borrower of trade names, assumed names or fictitious names and
(ii) not, without the prior written consent of Bank, change any Borrower’s
jurisdiction of organization.

 

6.3           Notice of Governmental or Foreign Accounts. Promptly notify Bank
in writing of any contract with respect to which the account debtor is (i) the
United States or any state, city, county or other governmental authority or any
department, agency or instrumentality of any of them, or any foreign government
or instrumentality thereof or (ii) a business which is located in a foreign
country.

 

6.4           Notice of Adverse Information. Immediately notify Bank in writing
of any information which Borrowers have or may receive with respect to the
Collateral which may with reasonable certainty materially and adversely affect
the value thereof or the rights of Bank with respect thereto.

 

-5-

 

 

6.5           Equipment. Maintain the equipment in good operating condition and
repair, ordinary wear and tear excepted, make all necessary replacements thereof
so that the value and operating efficiency thereof shall at all times be
maintained and preserved, and promptly inform Bank of any additions to or,
subject to the terms of the Loan Agreement, deletions from the equipment.
Borrowers will not permit any of the equipment to become a fixture to real
property not mortgaged to Bank or an accession to other personal property not
constituting part of the Collateral.

 

6.6           Inventory. Maintain the inventory in good and salable condition,
exclusive of obsolete or damaged inventory for which reserves or write-downs may
be made on Borrowers’ books in the ordinary course of business. Borrowers will
handle, maintain and store the inventory in a safe and careful manner in
accordance with all applicable laws, rules, regulations, ordinances and
governmental orders.

 

6.7           Insurance. Insure the Collateral in accordance with the terms of
the Loan Agreement.

 

6.8           Removal of Collateral. Not (i) remove any of the Collateral
(except for inventory in transit) from the locations set forth in Exhibit 5.1 of
this Agreement or keep any of the Collateral (except for inventory in transit)
at any other office or location without giving Bank and Bank’s counsel, as set
forth in Section 6.2, at least 30 Business Days prior notice of such action and
complying with the other terms of this Agreement; provided that such location is
within the continental United States or (ii) locate any Inventory in any
warehouse which has or will issue a negotiable warehouse receipt for such
Inventory without Bank’s prior consent.

 

6.9           No Liens. Not create or permit to be created or to exist any Lien
on any of the Collateral except to the extent, if any, of the Permitted Liens.

 

7.          TERM. Subject to Section 11.6 below, this Agreement will terminate
on Payment in Full of the Obligations.

 

8.          BANK’S RIGHTS AND REMEDIES.

 

8.1           Remedies. (i) On the occurrence of an Event of Default, Bank may
immediately, at any time, while such Event of Default is continuing, take any
one or more of the following actions, without notice, demand or legal process of
any kind (except as may be required by law), all of which each Borrower waives
to the fullest extent permitted by law:

 

(a)          proceed to enforce payment of the Obligations and to exercise all
of the rights and remedies afforded to Bank by the Code, the Uniform Commercial
Code as in effect in any jurisdiction, under the terms of the Loan Documents and
by law and in equity provided, including those set forth below in this Section
8.1;

 

(b)          take possession of the Collateral and maintain such possession on
any Borrower’s premises at no cost to Bank, or remove the Collateral, or any
part thereof, to such other place(s) as Bank may desire;

 

(c)          enter on any premises on which the Collateral, or any part or
records thereof, may be situated and remove the same therefrom, for which action
Borrowers will not assert against Bank any claim for trespass, breach of the
peace or similar claim, and Borrowers will not hinder Bank’s efforts to effect
such removal;

 

(d)          require Borrowers, at their cost, to assemble the Collateral and
make it available at a place reasonably designated by Bank;

 

(e)          collect, compromise, take, sell or otherwise deal with the
Collateral and proceeds thereof in its own name or in the name of any Borrower,
including (1) bringing suit on any one or more of the accounts, chattel paper,
instruments, documents, leases or other agreements (including Government
Contracts) (collectively, “Contracts”) in the name of any Borrower or Bank, and
exercise all such other rights respecting the Contracts, in the name of any
Borrower or Bank, including the right to accelerate or extend the time of
payment, settle, release in whole or in part any amounts owing on any Contract
and issue credits in the name of any Borrower or Bank, and including proceeding
against any collateral or security provided in respect of any Contract and (2)
bringing suit on any one or more of the general intangibles, in the name of any
Borrower or Bank, and exercise all such other rights respecting the general
intangibles, including the right to accelerate or extend the time of payment,
settle, release in whole or in part any amounts owing on any general intangible
and issue credits in the name of any Borrower or Bank, and including proceeding
against any collateral or security provided in respect of any general
intangible;

 

(f)          sell part or all of the Collateral at public or private sale(s),
for cash, upon credit or otherwise, at such prices and upon such terms as Bank
deems advisable, at Bank’s discretion exercised in good faith, and Bank may, if
Bank deems it reasonable, postpone or adjourn any sale of the Collateral from
time to time by an announcement at the time and place of sale or by announcement
at the time and place of such postponed or adjourned sale, without being
required to give a new notice of sale, and without being obligated to make any
sale of the Collateral regardless of notice of sale having been given;

 

-6-

 

 

(g)          to the extent Bank has not so acted or is currently so acting
pursuant to the other terms of this Agreement, notify any or all of each
Borrower’s customers, account debtors and any other Persons (1) obligated on the
Collateral to make payment or otherwise render performance to or for the benefit
of Bank and (2) that, without limiting the generality of clause (1), the
Contracts and general intangibles have been assigned to Bank and that payments
should be made directly to Bank;

 

(h)          require Borrowers, using such form as Bank may approve, to notify
each Borrower’s customers, account debtors and any other Persons, and to
indicate on all of any Borrower’s correspondence to such customers, account
debtors and other Persons, that the Contracts and general intangibles must be
paid to Bank directly;

 

(i)          sign any indorsements, assignments or other writings of conveyance
or transfer in connection with any disposition of the Collateral;

 

(j)          sell, assign, transfer or otherwise dispose of all or any part of
the Collateral in any manner permitted by law and do any other thing and
exercise any other right or remedy which Bank may, with or without judicial
process, do or exercise under applicable law, and in any such sale Bank may
sell, assign, transfer or otherwise dispose of all or any part of the Collateral
without giving any warranties and Bank may specifically disclaim any warranties
of title and the like;

 

(k)          apply for and have a receiver appointed under state or federal law
by a court of competent jurisdiction in any action taken by Bank to enforce its
rights and remedies under this Agreement and, as applicable, the other Loan
Documents in order to manage, protect, preserve, and sell and otherwise dispose
of all or any portion of the Collateral and continue the operation of the
business of each Borrower, and to collect all revenues and profits thereof and
apply the same to the payment of all expenses and other charges of such
receivership, including the compensation of the receiver, and to the payment of
the Obligations until a sale or other disposition of such Collateral is finally
made and consummated;

 

(l)          enforce the obligations of an account debtor or other Person
obligated on collateral and exercise the rights of the debtor with respect to
the obligation of the account debtor or other Person obligated on collateral to
make payment or otherwise render performance to any Borrower, and with respect
to any property that secures the obligations of the account debtor or other
Person obligated on collateral, in any case directly or through collection
agencies or other collection specialists; and

 

(m)          without limiting the provisions of Section 2.2, apply (or instruct
another Person to apply) to the Obligations the balance of any deposit account
that is part of the Collateral.

 

(ii)         Each Borrower acknowledges that portions of the Collateral could be
difficult to preserve and dispose of and be further subject to complex
maintenance and management. Accordingly, Bank, in exercising its rights under
this Section 8.1, shall have the widest possible latitude to preserve and
protect the Collateral and Bank’s security interest in and Lien thereon.
Moreover, each Borrower acknowledges and agrees that Bank shall have no
obligation to, and each Borrower hereby waives to the fullest extent permitted
by law any right that it may have to require Bank to, (a) clean up or otherwise
prepare any of the Collateral for sale, (b) pursue any Person to collect any of
the Obligations or (c) exercise collection remedies against any Persons
obligated on the Collateral. Bank’s compliance with applicable local, state or
federal law requirements, in addition to those imposed by the UCC, in connection
with a disposition of any or all of the Collateral will not be considered to
adversely affect the commercial reasonableness of any disposition of any or all
of the Collateral under the UCC.

 

8.2           Notice of Disposition; Allocations. If any notice is required by
law to effectuate any sale or other disposition of the Collateral, (i) Bank will
give Borrowers written notice of the time and place of any public sale or of the
time after which any private sale or other intended disposition thereof will be
made, and at any such public or private sale, Bank may purchase all or any of
the Collateral; and (ii) Bank and Borrowers agree that such notice will not be
unreasonable as to time if given in compliance with this Agreement ten days
prior to any sale or other disposition. The proceeds of the sale will be applied
first to all costs and expenses of such sale including Attorneys’ Fees and other
reasonable costs and expenses, and second to the payment of all Obligations in
the manner and order determined by Bank in its discretion. Borrowers shall
remain liable to Bank for any deficiency. Unless otherwise directed by law, Bank
will return any excess to Borrowers.

 

-7-

 

 

8.3           Payment of Expenses. Borrowers shall pay to Bank, on its demand,
all costs and expenses, including court costs, Attorneys’ Fees and costs of
sale, incurred by Bank in exercising any of its rights or remedies hereunder,
all of which constitute part of the Obligations and are secured by the Loan
Collateral.

 

9.          INDEMNIFICATION. In consideration of the execution and delivery of
the Loan Agreement and the making of any Loan to Borrowers, each Borrower will
indemnify and hold Bank and Bank’s officers, directors, Affiliates, and agents
(for the purposes of this Section 9 each is an “Indemnified Party”) harmless
from and against any and all claims, losses, obligations and liabilities arising
out of or resulting from any or all of (i) this Agreement and (ii) the
transactions contemplated by this Agreement (including enforcement of this
Agreement), except for claims, losses or liabilities to the extent resulting
from an Indemnified Party’s gross negligence or willful misconduct. The
indemnification provided for in this Section 9 is in addition to, and not in
limitation of, any other indemnification or insurance provided by Borrowers to
Bank.

 

10.         NOTICE. Any notice, certificate, request, notification and other
communication required, permitted or contemplated hereunder must be in writing
and given in accordance with the Loan Agreement.

 

11.         GENERAL.

 

11.1         Severability. If any term of this Agreement is found invalid under
Ohio law or other laws of mandatory application by a court of competent
jurisdiction, the invalid term will be considered excluded from this Agreement
and will not invalidate the remaining terms of this Agreement.

 

11.2         GOVERNING LAW. THIS AGREEMENT HAS BEEN DELIVERED AND ACCEPTED AT
AND SHALL BE DEEMED TO HAVE BEEN MADE AT CINCINNATI, OHIO. THIS AGREEMENT SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF OHIO (WITHOUT REGARD TO OHIO CONFLICTS OF LAW PRINCIPLES).

 

11.3         WAIVER OF JURISDICTION. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR
BANK TO ENTER INTO THIS AGREEMENT AND EXTEND CREDIT TO BORROWERS, EACH BORROWER
AND BANK AGREE THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT
OF THIS AGREEMENT, ITS VALIDITY OR PERFORMANCE AND WITHOUT LIMITATION ON THE
ABILITY OF BANK, ITS SUCCESSORS AND ASSIGNS, TO INITIATE AND PROSECUTE IN ANY
APPLICABLE JURISDICTION ACTIONS RELATED TO THE REPAYMENT AND COLLECTION OF THE
OBLIGATIONS AND THE EXERCISE OF ALL OF BANK’S RIGHTS AGAINST BORROWERS WITH
RESPECT THERETO AND ANY SECURITY OR PROPERTY OF BORROWERS, INCLUDING
DISPOSITIONS OF THE COLLATERAL, SHALL, AT BANK’S SOLE OPTION, BE INITIATED AND
PROSECUTED AS TO ALL PARTIES AND THEIR SUCCESSORS AND ASSIGNS AT CINCINNATI,
OHIO. BANK AND EACH BORROWER EACH CONSENT TO AND SUBMIT TO THE EXERCISE OF
JURISDICTION OVER THEIR RESPECTIVE PERSONS BY ANY COURT SITUATED AT CINCINNATI,
OHIO HAVING JURISDICTION OVER THE SUBJECT MATTER, AND EACH CONSENTS THAT ALL
SERVICE OF PROCESS BE MADE BY CERTIFIED MAIL DIRECTED TO BORROWERS AND BANK AT
THEIR RESPECTIVE ADDRESSES SET FORTH IN THE LOAN AGREEMENT OR AS OTHERWISE
PROVIDED UNDER THE LAWS OF THE STATE OF OHIO. EACH BORROWER WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.

 

11.4         Survival and Continuation of Representations and Warranties. All of
each Borrower’s representations and warranties contained in this Agreement shall
(i) survive the execution, delivery and acceptance hereof by the parties hereto
and the closing of the transactions described herein or related hereto and (ii)
remain true until the Obligations are fully performed, paid and satisfied and
are made by each Borrower with the same effect as though the representations and
warranties had been made again on, and as of, each day of the term of this
Agreement, other than those changes as may not be prohibited hereby, do not
constitute Events of Default, or have been consented to by Bank in writing.

 

11.5         Bank’s Additional Rights Regarding Collateral. All of the
Obligations shall constitute one obligation secured by all of the Collateral. In
addition to Bank’s other rights and remedies under the Loan Documents, Bank may,
in its discretion exercised in good faith, following the occurrence and during
the continuance of any Event of Default: (i) exchange, enforce, waive or release
any of the Collateral or portion thereof, (ii) apply the proceeds of the
Collateral against the Obligations and direct the order or manner of the
liquidation thereof (including any sale or other disposition), as Bank may, from
time to time, in each instance determine, and (iii) settle, compromise, collect
or otherwise liquidate any such security in any manner without affecting or
impairing its right to take any other further action with respect to any
security or any part thereof.

 

-8-

 

 

11.6         Application of Payments; Revival of Obligations. Bank shall have
the continuing right to apply or reverse and reapply any payments to any portion
of the Obligations. To the extent Borrowers make a payment or payments to Bank
or Bank receives any payment or proceeds of the Collateral or any other security
for Borrowers’ benefit, which payment(s) or proceeds or any part thereof are
subsequently voided, invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party under
any bankruptcy act, state or federal law, common law or equitable cause, then,
to the extent of such payment(s) or proceeds received, the Obligations or part
thereof intended to be satisfied shall be revived and shall continue in full
force and effect, as if such payment(s) or proceeds had not been received by
Bank.

 

11.7         Additional Waivers by Borrowers. Each Borrower waives presentment
and protest of any instrument and notice thereof, and, except as expressly
provided in the Loan Documents, demand, notice of default and all other notices
to which any Borrower might otherwise be entitled. No Borrower shall assert a
claim against Bank on any theory of liability for consequential, special,
indirect or punitive damages.

 

11.8         Equitable Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to Bank; therefore, each Borrower agrees that Bank, if Bank so requests,
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

 

11.9         Entire Agreement; Counterparts; Fax Signatures. This Agreement and
the other Loan Documents set forth the entire agreement of the parties with
respect to subject matter of this Agreement and supersede all previous
understandings, written or oral, in respect thereof. Any request from time to
time by Borrowers for Bank’s consent under any provision in the Loan Documents
must be in writing, and any consent to be provided by Bank under the Loan
Documents from time to time must be in writing in order to be binding on Bank;
however, Bank will have no obligation to provide any consent requested by
Borrowers, and Bank may, for any reason in its discretion exercised in good
faith, elect to withhold the requested consent. Two or more duplicate originals
of this Agreement may be signed by the parties, each of which shall be an
original but all of which together shall constitute one and the same instrument.
Any documents delivered by, or on behalf of, any Borrower by facsimile
transmission or other electronic delivery of an image file reflecting the
execution thereof: (i) may be relied on by Bank as if the document were a
manually signed original and (ii) will be binding on Borrowers for all purposes
of the Loan Documents.

 

11.10         Headings. Section headings in this Agreement are included for
convenience of reference only and shall not relate to the interpretation or
construction of this Agreement.

 

11.11         Cumulative Remedies. The remedies provided in this Agreement and
the other Loan Documents are cumulative and not exclusive of any remedies
provided by law. Exercise of one or more remedy(ies) by Bank does not require
that all or any other remedy(ies) be exercised and does not preclude later
exercise of the same remedy.

 

11.12         Waivers and Amendments in Writing. Failure by Bank to exercise any
right, remedy or option under this Agreement or in any other Loan Document or
delay by Bank in exercising the same shall not operate as a waiver by Bank of
its right to exercise any such right, remedy or option. No waiver by Bank shall
be effective unless it is in writing and then only to the extent specifically
stated. This Agreement cannot be amended, modified, changed or terminated
orally.

 

11.13         Recourse to Directors or Officers. The obligations of Bank under
this Agreement are solely the corporate obligations of Bank. No recourse shall
be had for any obligation or claim arising out of or based upon this Agreement
against any stockholder, employee, officer, or director of Bank.

 

11.14         Assignment. Bank shall have the right to assign this Agreement and
the other Loan Documents. Borrowers may not assign, transfer or otherwise
dispose of any of their rights or obligations hereunder, by operation of law or
otherwise, and any such assignment, transfer or other disposition without Bank’s
written consent shall be void. All of the rights, privileges, remedies and
options given to Bank under the Loan Documents shall inure to the benefit of
Bank’s successors and assigns, and all the terms, conditions, covenants,
provisions and warranties herein shall inure to the benefit of and bind the
permitted successors and assigns of each Borrower and Bank, respectively.

 

11.15         Conflict. If there is any conflict, ambiguity, or inconsistency,
in Bank’s judgment, between the terms of this Agreement and any of the other
Loan Documents, then the applicable terms and provisions, in Bank’s judgment,
providing Bank with greater rights, remedies, powers, privileges, or benefits
will control.

 

11.17         WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR
BANK TO ENTER INTO THIS AGREEMENT AND EXTEND CREDIT TO BORROWERS, EACH OF BANK
AND EACH BORROWER WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT
OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS AGREEMENT OR THE CONDUCT OF
THE RELATIONSHIP BETWEEN BANK AND BORROWERS.

 

-9-

 

 

11.18         Joint and Several Obligations. All of the obligations of Borrowers
hereunder are joint, several and primary.

 

[Signature Page Follows]

 

-10-

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by each Borrower as of
the Effective Date.

 

  ENVIRONMENTAL QUALITY MANAGEMENT, INC.          By: /s/ Robert R. Galvin    
Robert R. Galvin, Chief Financial Officer         EQ ENGINEERS, LLC          By:
/s/ Jack S. Greber     Jack S. Greber, Member

 

Accepted at Cincinnati, Ohio as of Effective Date.   FIRST FINANCIAL BANK, 
NATIONAL ASSOCIATION       By: /s/ David A. Enright     David A. Enright, Vice
President  

 



 

 

 

SECURITY AGREEMENT

 

Exhibit 5.1

 

Jurisdictions of Organization, Places of Business

 

Jurisdictions of Organization; Tax ID number

 

 

EQMI is organized under the laws of Ohio; 31-1307062

EQE is organized under the laws of Indiana; 03-0428413

 

Borrowers’ Chief Executive Office and Principal Place of Business

 

1800 Carillon Blvd., Cincinnati, Ohio 45240

 

Borrowers’ Offices or Locations Where any Collateral is Located

 

1.Corporate Headquarters

1800 Carillon Blvd.

Cincinnati, Ohio 45240

 

Other

 

1)3325 Chapel Hill Boulevard, Suite 250, Durham, North Carolina

 

2)6825 SW 216th Street, Lynwood, Washington

 

3)64090 NWY 1090, Pearl River, Louisiana

 

4)2135 Schapelle Lane, Cincinnati, Ohio

 

5)12721 Wolf Road, Geneseo, Illinois

 

6)3400 Business Drive, Sacramento, California

 

7)3959 Electric Road, Suite 175, Roanoke, VA

 

8)4916 NE 100th, Portland, Oregon

 

9)1800 Carillon Boulevard, Cincinnati, Ohio

 

10)3400 179th Street, Suite 2, Hammond, Indiana

 

11)3400 179th Street, Suite 1, Hammond, Indiana

 

The Borrowers work in various locations in the ordinary course of business and
may transport equipment and inventory from one location to another.

 

 

 

 

Borrowers’ Registered Agent in Commonwealth of Kentucky, if applicable

 

Borrowers’ use National Registered Agent, Inc. for its registration needs in
Kentucky.

 

 

 

 

SECURITY AGREEMENT

 

Exhibit 5.3

 

Intellectual Property

 

Trade Names, Assumed Names and Fictitious Names

 

A.Currently in Use

 

EQ (Environmental Quality Management)

EQE (Environmental Quality Engineers)

EQM Technologies & Energy

Beacon Energy Texas

Beacon Energy Corp.

Agrifuel Terra Farms, LLC

Agrifuel BBD Holding Co., Inc.

Agrifuel United Biofuels, Co., Inc.

 

B.Used during last five years but not Currently in Use

 

EQES (EQ – Slovakia)

Beacon Energy Holdings, Inc.

 

From time to time Borrowers conduct their business through joint ventures.

 

Assets Acquired in Bulk Transfer

 

None.

 

 

 

 

SECURITY AGREEMENT

 

Exhibit 5.4

 

Investment Property

 

None.

 

 

 

 

SECURITY AGREEMENT

 

Exhibit 5.5

 

Letter-of-Credit Rights

 

Borrowers are parties to a letter of credit with U.S. Bank, national
association, in the amount of $2 million.

 

 

 

 

SECURITY AGREEMENT

 

Exhibit 5.6

 

Electronic Chattel Paper

 

None.

 

 

 

 

SECURITY AGREEMENT

 

Exhibit 5.7

 

Commercial Tort Claims

 

None.

 

 

 

 

SECURITY AGREEMENT

 

Exhibit 5.8

 

Instruments

 

The Borrowers have certain interests in the following instruments:

 

·Beacon Noteholder Subordinated Notes

 

·Additional Beacon Noteholder Subordinated Notes (including Additional Greber
Convertible Subordinated Note)

 

·December 2011 Beacon Noteholder Subordinated Notes

 

·Certain Capital Leases

 



 

 

 



31-1307062   ENVIRONMENTAL QUALITY MANAGEMENT, INC. [ENVIRONMENTA]   11/14/2012
01/01/2012 - 12/31/2012   Asset List   9:49:13 AM                              
                  Sorted: General - location                                    
                              S System No. System No. Description Date In
Service Category Location Tax Schedule                                          
                                                                               
                          549 549 FIELD EQUIPMENT 10/31/2006   CA Other Depr #1
- Other Depreciation     601 601 THALES MOBILEMAPPER GPS UNIT (Travis AFB
Project) 10/31/2006   CA Other Depr #1 - Other Depreciation     620 620
Sacramento Office Server 10/31/2006   CA Other Depr #1 - Other Depreciation    
629 629 Vacuum 10/31/2006   CA Other Depr #1 - Other Depreciation     671 671
PUMPS AND PARTS 3/21/2007   CA Other Depr #1 - Other Depreciation              
                          730 730 (2) Lenovo Thinkpad Laptops 7/1/2008 Capital
Lease CA Other Depr #1 - Other Depreciation                                    
    746 746 Kyocera KM-3035 system 8/30/2008 Capital Lease CA Other Depr #1 -
Other Depreciation     786 786 Kyocera KM-3035 system (extended) 6/1/2010
Capital Lease CA Other Depr #1 - Other Depreciation                            
                                                716 716 Crystal Eyes Workstation
for GIS 3/6/2008 HW FL Other Depr #1 - Other Depreciation                      
                                                      312 312 PRESSURE WASHER
5/14/1999   IL Other Depr #1 - Other Depreciation     320 320 WACKER PT3A
11/9/1999   IL Other Depr #1 - Other Depreciation     398 398 PUMP/TRASH/3'
6/15/2000   IL Other Depr #1 - Other Depreciation     560 560 NIKRO MERCURY
VACUUM 10/31/2006   IL Other Depr #1 - Other Depreciation     588 588 HOTSY
MODEL 1260SS HOT HIGH PRESSURE WASHER 10/31/2006   IL Other Depr #1 - Other
Depreciation     626 626 Sirius 10/31/2006   IL Other Depr #1 - Other
Depreciation                                         693 693 Deere Gator Cart
(gas)  (6x4) 8/22/2008 ME IL Other Depr #1 - Other Depreciation                
                                                            753 753 Panasonic DP
C264 w/ fax 1/1/2009 Capital Lease IN Other Depr #1 - Other Depreciation     836
836 GSA - Office Equipment 5/20/2011 OE IN Other Depr #1 - Other Depreciation  
                                      754 754 Wiring Project for EQM Hammond IN
office for office Equipment 1/1/2009 LI IN Other Depr #1 - Other Depreciation  
  785 785 Additional Receptacles for Hammond IN 1/1/2010 LI IN Other Depr #1 -
Other Depreciation                                         691 691 2008 Kaufman
DTilt (1400 GVWR) Trailer 9/2/2008 ME IN Other Depr #1 - Other Depreciation    
750 750 Forklift - (#GC25K) Hammond In 4/24/2009 ME IN Other Depr #1 - Other
Depreciation     788 788 Boat Motor, Auto Reverse, 6 gal Tank, Fuel Lines,
Battery 7/27/2010 ME IN Other Depr #1 - Other Depreciation     837 837 GSA -
Mobile Equipment 5/20/2011 ME IN Other Depr #1 - Other Depreciation            
                            835 835 GSA - Field Equipment 5/20/2011 FE IN Other
Depr #1 - Other Depreciation                                         831 831 GSA
- Operational Gaseous Monitors 5/20/2011 ST IN Other Depr #1 - Other
Depreciation     832 832 GSA - Rolling Stock Less Test Equipment 5/20/2011 ST IN
Other Depr #1 - Other Depreciation     833 833 GSA - Gaseous Test Equipment
5/20/2011 ST IN Other Depr #1 - Other Depreciation     834 834 GSA - Wet Test
Method Equipment 5/20/2011 ST IN Other Depr #1 - Other Depreciation            
                                                                531 531 TRAILER
10/31/2006   LA Other Depr #1 - Other Depreciation     532 532 HANDHELD 2-WAY
RADIOS 10/31/2006   LA Other Depr #1 - Other Depreciation     556 556 LCNT KEY
PARTNER 1/30/2002   LA Other Depr #1 - Other Depreciation     559 559 SURVIVAIR
PANTHER HP ANDNIKRO VACUUM 10/31/2006   LA Other Depr #1 - Other Depreciation  
  602 602 FIELD EQUIPMENT (for hurricane support) 10/31/2006   LA Other Depr #1
- Other Depreciation                                         735 735 (2) HP
T8100 laptops 7/31/2008 Capital Lease LA Other Depr #1 - Other Depreciation    
                                    696 696 17x3x8 Deckover Trailer (black)
10/29/2008 ME LA Other Depr #1 - Other Depreciation     697 697 8x17x3 Deckover
Trailer (black) 10/14/2008 ME LA Other Depr #1 - Other Depreciation            
                                                                313 313 HONDA
TRASH PUMP 5/12/1999   MI Other Depr #1 - Other Depreciation     314 314 HONDA
TRASH PUMP 5/21/1999   MI Other Depr #1 - Other Depreciation     315 315 FREIGHT
6/13/1999   MI Other Depr #1 - Other Depreciation     316 316 P/WASHER 2000
6/13/1999   MI Other Depr #1 - Other Depreciation     317 317 RADIO MODEMS
5/18/1999   MI Other Depr #1 - Other Depreciation     321 321 SCUBA GEER
10/31/2006   MI Other Depr #1 - Other Depreciation     323 323 SCUBA GEER
12/1/1999   MI Other Depr #1 - Other Depreciation     324 324 DATACABLE &
SOFTWARE 12/1/1999   MI Other Depr #1 - Other Depreciation     548 548 AG-7673B
TOWER, TRAY, AND CONTROLLER 10/31/2006   MI Other Depr #1 - Other Depreciation  
  578 578 TRASH PUMP 10/31/2006   MI Other Depr #1 - Other Depreciation     615
615 LAPTOP COMPUTER (Field) 10/31/2006   MI Other Depr #1 - Other Depreciation  
                                                                          394
394 GENERATOR 4/21/2000   MO Other Depr #1 - Other Depreciation                
                                                                            Page
1 of 9              



 



 

 

 



31-1307062   ENVIRONMENTAL QUALITY MANAGEMENT, INC. [ENVIRONMENTA]   11/14/2012
01/01/2012 - 12/31/2012   Asset List   9:49:13 AM                              
                  Sorted: General - location                                    
                              S System No. System No. Description Date In
Service Category Location Tax Schedule                                          
                                                                      763 763
Environmental Analyzer / Alpha Gray (serial No: 10755) 10/2/2009 FE MO Other
Depr #1 - Other Depreciation     764 764 Environmental Analyzer / Alpha Gray
(serial No: 10858) 10/2/2009 FE MO Other Depr #1 - Other Depreciation     767
767 Environmental Analyzer/Alpha Gray (serial # 10024) & 1 Soil Stick & Blue
Tooth 11/23/2009 FE MO Other Depr #1 - Other Depreciation     768 768 Soil
Sticks (2) (for analyzers # 10755 & 10858) 11/23/2009 FE MO Other Depr #1 -
Other Depreciation     769 769 GPS receiver, Bluetooth / PS - 3200  (for
analyzers # 10755 & 10858) 11/23/2009 FE MO Other Depr #1 - Other Depreciation  
  770 770 7000 Diesel, 9000 Gas, Compressor, Trash Pump, Power Washer, and
Welder 12/10/2009 FE MO Other Depr #1 - Other Depreciation     781 781 3'x8'
Black Alturnamats Mat Pak (cleats on one side only) (SO # 19160) 1/13/2010 FE MO
Other Depr #1 - Other Depreciation     782 782 3'x8' Black Alturnamats Mat Pak
(cleats on one side only) (SO # 19303) 1/25/2010 FE MO Other Depr #1 - Other
Depreciation                                                                    
        254 254 HORIBA U-10 WATER CHECKER - NORTH CAROLINA 9/30/1998   NC Other
Depr #1 - Other Depreciation     255 255 WACKER TRASH PUMP - NORTH CAROLINA
8/24/1998   NC Other Depr #1 - Other Depreciation     257 257 99 STARCRAFT BOAT
- NORTH CAROLINA 9/30/1998   NC Other Depr #1 - Other Depreciation     265 265
BUYOUT OF TELEPHONE AND VOICE MAIL - NORTH CAROLINA 7/9/1998   NC Other Depr #1
- Other Depreciation     291 291 2-WAY RADIO EQUIPMENT - NORTH CAROLINA
10/31/1998   NC Other Depr #1 - Other Depreciation     419 419 ADAPTER, TEMP.
DEWPOINT PROBE 11/22/2000   NC Other Depr #1 - Other Depreciation     429 429
EMISSION TEST VEHICLE-NC 1/1/2001   NC Other Depr #1 - Other Depreciation    
541 541 RICOH FACSIMILE 10/31/2006   NC Other Depr #1 - Other Depreciation    
594 594 AUTOCAD (Cadre systems) 10/31/2006   NC Other Depr #1 - Other
Depreciation     595 595 ULTRIUM AUTOLOADERr (Progressive Computer) 10/31/2006  
NC Other Depr #1 - Other Depreciation     618 618 SERVER AND 3 DESKTOP COMPUTERS
(Durham) 10/31/2006   NC Other Depr #1 - Other Depreciation     625 625 CD
Duplicator 10/31/2006   NC Other Depr #1 - Other Depreciation     640 640 HP
Plotter and Stand 11/15/2006   NC Other Depr #1 - Other Depreciation     670 670
HARTSTART DEFIBRILLATOR 1/15/2007   NC Other Depr #1 - Other Depreciation      
                                  699 699 Citrix Server, Proloant DL 320, etc.
1/1/2008 HW NC Other Depr #1 - Other Depreciation     704 704 (3) HP Compaq
Laptops 2.1 GHZ 7/3/2008 HW NC Other Depr #1 - Other Depreciation     756 756 HP
Compaq 2.1 GHz Laptop & related software & hardware 1/1/2009 HW NC Other Depr #1
- Other Depreciation     757 757  (2) HP Compaq 2.26 GHZ Laptops & related
software & hardware 1/1/2009 HW NC Other Depr #1 - Other Depreciation     759
759 HP Compaq 2.1GHz Laptop, Proliant DL360, software & config 1/1/2009 HW NC
Other Depr #1 - Other Depreciation     761 761 (3) 300GB SAS 10 K Harddrives,
Proliant DL360, & software 1/1/2009 HW NC Other Depr #1 - Other Depreciation    
                                    715 715 (5) DC7800 C2D 2.33 ghz laptops
1/28/2008 HW NC Other Depr #1 - Other Depreciation     717 717 HP Compaq 6710b
C2D 2 Ghz laptop 4/7/2008 HW NC Other Depr #1 - Other Depreciation     718 718
12000A Portable A/C 4/15/2008 HW NC Other Depr #1 - Other Depreciation     719
719 (3) Monitors & 1 DC7800 SFF C2D 2.33 Ghz laptop and components 4/23/2008 HW
NC Other Depr #1 - Other Depreciation     721 721 (1) 6730B C2D 2.26 Ghz
notebook laptop 11/11/2008 HW NC Other Depr #1 - Other Depreciation            
                                                                107 107 FIRE
CABINET 10/31/2006 F OH Other Depr #1 - Other Depreciation     109 109 FOUR
CABINETS 10/31/2006 F OH Other Depr #1 - Other Depreciation     135 135 FILE
CABINET 10/31/2006 F OH Other Depr #1 - Other Depreciation     231 231 TEN
EXECUTIVE CHAIRS 10/31/2006   OH Other Depr #1 - Other Depreciation     235 235
FORKLIFT 10/31/2006   OH Other Depr #1 - Other Depreciation     237 237 ARTWORK
10/31/2006   OH Other Depr #1 - Other Depreciation     238 238 FIXTURE
10/31/2006   OH Other Depr #1 - Other Depreciation     239 239 FILE DRAWERS,
TABLE AND BASE 10/31/2006   OH Other Depr #1 - Other Depreciation     240 240
SHELVING AND POWER PANELS 10/31/2006   OH Other Depr #1 - Other Depreciation    
241 241 TABLES AND CHAIRS 10/31/2006   OH Other Depr #1 - Other Depreciation    
242 242 SHELVING, CABINETS, WALL FIXTURES 10/31/2006   OH Other Depr #1 - Other
Depreciation     247 247 HONDA GENERATOR 10/31/2006   OH Other Depr #1 - Other
Depreciation     249 249 DETECTOR 100 (1180) & DETECTOR 200 (1290) 10/31/2006  
OH Other Depr #1 - Other Depreciation     250 250 HORIBA U-10 6/30/1998   OH
Other Depr #1 - Other Depreciation     251 251 HINGED CUTTERS 6/30/1998   OH
Other Depr #1 - Other Depreciation     252 252 NMQP 301TH PUMP 3" TRASH
7/31/1998   OH Other Depr #1 - Other Depreciation     253 253 WATER TREATMENT
SYSTEM COMPONENTS 8/12/1998   OH Other Depr #1 - Other Depreciation     256 256
LRP W/SITELINK CONTROL SYS W/LAPTOP IN PANEL, AIRSTRIPPER, OIL & WATER 8/12/1998
  OH Other Depr #1 - Other Depreciation     258 258 METER, COUPLINGS, PAINT FOR
WATER TREATMENT SYSTEM 10/31/1998   OH Other Depr #1 - Other Depreciation      
                                                  Page 2 of 9              

 



 

 

 



31-1307062   ENVIRONMENTAL QUALITY MANAGEMENT, INC. [ENVIRONMENTA]   11/14/2012
01/01/2012 - 12/31/2012   Asset List   9:49:13 AM                              
                  Sorted: General - location                                    
                              S System No. System No. Description Date In
Service Category Location Tax Schedule                                          
                                                                      259 259
METERING PUMP, NC-122 BAG FILTERS 10/31/1998   OH Other Depr #1 - Other
Depreciation     260 260 MOTOR CONTRACTOR OF TRANSFORMER - PART OF WATER SYSTEM
10/31/1998   OH Other Depr #1 - Other Depreciation     261 261 AIR STRIPPER
TRAY, AIR HOSE, EXT PADS 11/23/1998   OH Other Depr #1 - Other Depreciation    
264 264 C WARE PC PACKAGE - VOICE MAIL 3/31/1998   OH Other Depr #1 - Other
Depreciation     266 266 IN FOCUS LP725 PROJECTOR W/TRAVEL CASE 12/15/1998   OH
Other Depr #1 - Other Depreciation     309 309 309-XL WITH ACCESSORIES 1/12/1999
  OH Other Depr #1 - Other Depreciation     310 310 BREATHING TANKS 5/14/1999  
OH Other Depr #1 - Other Depreciation     318 318 GAS MONITOR 11/30/1999   OH
Other Depr #1 - Other Depreciation     319 319 10000 WATT GENERATOR 11/18/1999  
OH Other Depr #1 - Other Depreciation     322 322 EXPLOSION PROOF BLOWER
10/31/2006   OH Other Depr #1 - Other Depreciation     361 361 TRAILER
10/31/2006   OH Other Depr #1 - Other Depreciation     363 363 WASHDOWN SYSTEM
8/25/2000   OH Other Depr #1 - Other Depreciation     365 365 1996 FORD FLATBED
TRUCK 9/7/2000   OH Other Depr #1 - Other Depreciation     366 366 GOLF CART
10/3/2000   OH Other Depr #1 - Other Depreciation     383 383 POWERLITE
PROJECTOR 10/31/2000   OH Other Depr #1 - Other Depreciation     386 386 4 GAS
DETECTORS 1/30/2000   OH Other Depr #1 - Other Depreciation     396 396 MERCURY
RECOVERY UNIT 4/26/2000   OH Other Depr #1 - Other Depreciation     401 401 10
PLY OMEGA TI TIRES 8/9/2000   OH Other Depr #1 - Other Depreciation     402 402
SERIES TRACKS 8/9/2000   OH Other Depr #1 - Other Depreciation     410 410
VARIOUS FIXTURES 10/31/2006   OH Other Depr #1 - Other Depreciation     416 416
TRAILER 11/27/2000   OH Other Depr #1 - Other Depreciation     421 421 TRASH
PUMP 12/4/2000   OH Other Depr #1 - Other Depreciation     426 426 CONSOLE,
ORSAT, ENCLPUMP, AND EQUIPMENT 12/20/2000   OH Other Depr #1 - Other
Depreciation     427 427 NOZZLES 12/20/2000   OH Other Depr #1 - Other
Depreciation     430 430 1995 F-800 2/26/2001   OH Other Depr #1 - Other
Depreciation     431 431 F-800 LIFTGATE 2/26/2001   OH Other Depr #1 - Other
Depreciation     449 449 CANON FAX LC3170 CANON FAX PAPER FEEDER 1/31/2001   OH
Other Depr #1 - Other Depreciation     455 455 SARTORIOUS BALANCE 3/5/2001   OH
Other Depr #1 - Other Depreciation     456 456 FIELD EQUIPMENT 5/31/2001   OH
Other Depr #1 - Other Depreciation     457 457 4 100'HEATED SAMPLE LINE 5 50'
HEATED LINE 1/22/2001   OH Other Depr #1 - Other Depreciation     458 458 FOUR
GALLON HEPA VACS 10/31/2006   OH Other Depr #1 - Other Depreciation     459 459
SOURCE TESTING EQUIPMENT 1/1/2001   OH Other Depr #1 - Other Depreciation    
460 460 ORSAT ANALYZER 1/22/2001   OH Other Depr #1 - Other Depreciation     461
461 YOKOGAWA PORTABLE CHART RECORDER 3057 2/22/2001   OH Other Depr #1 - Other
Depreciation     462 462 EMISSION TEST EQUIPMENT 3/28/2001   OH Other Depr #1 -
Other Depreciation     463 463 STACK TEST ANALYZERS 4/11/2001   OH Other Depr #1
- Other Depreciation     464 464 DATA SHUTTLE A/D CONVERTER 4/2/2001   OH Other
Depr #1 - Other Depreciation     465 465 STRATA DATA ACQUISTION 4/2/2001   OH
Other Depr #1 - Other Depreciation     466 466 JUM HYDROCARBON ANALYZER 109A-FID
4/16/2001   OH Other Depr #1 - Other Depreciation     467 467 THERMO
ENVIRONMENTAL 42C NOX ANALYZER 4/24/2001   OH Other Depr #1 - Other Depreciation
    468 468 SOURCE TESTING EQUIPMENT 1/1/2001   OH Other Depr #1 - Other
Depreciation     469 469 SERVOMEX 02/C02 ANALYZER 4/11/2001   OH Other Depr #1 -
Other Depreciation     470 470 SOURCE TESTING EQUIPMENT 5/29/2001   OH Other
Depr #1 - Other Depreciation     471 471 SOURCE TESTING EQUIPMENT 6/25/2001   OH
Other Depr #1 - Other Depreciation     472 472 SOURCE TESTING EQUIPMENT 1/1/2001
  OH Other Depr #1 - Other Depreciation     473 473 SOURCE TESTING EQUIPMENT
1/1/2001   OH Other Depr #1 - Other Depreciation     474 474 SOURCE TESTING
EQUIPMENT 6/4/2001   OH Other Depr #1 - Other Depreciation     475 475 SOURCE
TESTING EQUIPMENT 1/1/2001   OH Other Depr #1 - Other Depreciation     476 476
CEM SYSTEM 1/1/2001   OH Other Depr #1 - Other Depreciation     478 478 CERAMIC
STIRHOTPLATE 1/8/2001   OH Other Depr #1 - Other Depreciation     479 479
MANOMETER 1/1/2001   OH Other Depr #1 - Other Depreciation     480 480 DGM METER
1/1/2001   OH Other Depr #1 - Other Depreciation     513 513 1998  INTL 4700
FLATBED 10/31/2006   OH Other Depr #1 - Other Depreciation                      
                                  Page 3 of 9              

 



 

 

 



31-1307062   ENVIRONMENTAL QUALITY MANAGEMENT, INC. [ENVIRONMENTA]   11/14/2012
01/01/2012 - 12/31/2012   Asset List   9:49:13 AM                              
                  Sorted: General - location                                    
                              S System No. System No. Description Date In
Service Category Location Tax Schedule                                          
                                                                      515 515
LANDSCAPE TRAILER 10/31/2006   OH Other Depr #1 - Other Depreciation     524 524
2002 CHEVY SILVERADO C1500 10/31/2006   OH Other Depr #1 - Other Depreciation  
  525 525 UTILITY TRAILER 10/31/2006   OH Other Depr #1 - Other Depreciation    
533 533 WAREHOUSE EQUIPMENT 10/31/2006   OH Other Depr #1 - Other Depreciation  
  534 534 10" TRASH PUMP AND HOSE 10/31/2006   OH Other Depr #1 - Other
Depreciation     535 535 412 FUSION MACHINE 10/31/2006   OH Other Depr #1 -
Other Depreciation     536 536 2 PUMP KITS, AIRCHEK 52 10/31/2006   OH Other
Depr #1 - Other Depreciation     537 537 ARTICULATING BORESCOPE 10/31/2006   OH
Other Depr #1 - Other Depreciation     538 538 HOT WTR SKID W/ ELECTRICAL START
10/31/2006   OH Other Depr #1 - Other Depreciation     539 539 SHADES
(MOTORIZED) 10/31/2006   OH Other Depr #1 - Other Depreciation     543 543 DUPLO
DF-520 FOLDER 10/31/2006   OH Other Depr #1 - Other Depreciation     544 544
SHELVING 10/31/2006   OH Other Depr #1 - Other Depreciation     545 545
FLAMESAFE VERTICAL FILE 10/31/2006   OH Other Depr #1 - Other Depreciation    
546 546 COMPUTER CARREL 10/31/2006   OH Other Depr #1 - Other Depreciation    
547 547 EXPLOSION PROOF BLOWER 10/31/2006   OH Other Depr #1 - Other
Depreciation     550 550 HANDHELD IAQ METER 10/31/2006   OH Other Depr #1 -
Other Depreciation     551 551 AIRCHEK 2000 10/31/2006   OH Other Depr #1 -
Other Depreciation     552 552 SOURCE TESTING EQUIPMENT 10/31/2006   OH Other
Depr #1 - Other Depreciation     554 554 EMISSION MEASURING EQUIPMENT 10/31/2006
  OH Other Depr #1 - Other Depreciation     557 557 BLACKTOP INSTALLATION
4/9/2002   OH Other Depr #1 - Other Depreciation     561 561 UTILITY TRAILER
3/4/2003   OH Other Depr #1 - Other Depreciation     574 574 FURNITURE AND
FIXTURES 10/31/2006   OH Other Depr #1 - Other Depreciation     575 575 BOOKCASE
AND DESK 10/31/2006   OH Other Depr #1 - Other Depreciation     576 576 VERTICAL
FILE 10/31/2006   OH Other Depr #1 - Other Depreciation     577 577 ACC KIT
10/31/2006   OH Other Depr #1 - Other Depreciation     584 584 42C NOX ANALYZER,
48C CO A -- BALDWIN GAS CONDITIONER 10/31/2006   OH Other Depr #1 - Other
Depreciation     585 585 42C NOX ANALYZER, 48C CO A 10/31/2006   OH Other Depr
#1 - Other Depreciation     586 586 6 X 12 TRAILER 10/31/2006   OH Other Depr #1
- Other Depreciation     587 587 MULTI GAS EXTRACTOR 10/31/2006   OH Other Depr
#1 - Other Depreciation     590 590 TECO 48C ANALYZER 10/31/2006   OH Other Depr
#1 - Other Depreciation     591 591 1440D GAS ANALYZER 10/31/2006   OH Other
Depr #1 - Other Depreciation     593 593 WEB SERVER (Ascus Micro) 10/31/2006  
OH Other Depr #1 - Other Depreciation     597 597 IRAP-H VIEW PACKAGE 10/31/2006
  OH Other Depr #1 - Other Depreciation     598 598 10T TRAILER (Smith Trailers)
10/31/2006   OH Other Depr #1 - Other Depreciation     599 599 TOSHIBA TECRA
NOTEBOOK (Ascus Micro) 10/31/2006   OH Other Depr #1 - Other Depreciation    
600 600 TOSHIBA TECRA NOTEBOOK - FIELD (Ascus Micro) 10/31/2006   OH Other Depr
#1 - Other Depreciation     603 603 2002 DODGE RAM PICKUP (used) 10/31/2006   OH
Other Depr #1 - Other Depreciation     605 605 CARGO TRAILERS (Laurie Telin)
10/31/2006   OH Other Depr #1 - Other Depreciation     606 606 THINKPAD T43
1875-DMU NOTEBOOK 10/31/2006   OH Other Depr #1 - Other Depreciation     607 607
COMPUTER SOFTWARE (Deltek) 10/31/2006   OH Other Depr #1 - Other Depreciation  
  608 608 THINKPAD T43 1875-DMU NOTEBOOK 10/31/2006   OH Other Depr #1 - Other
Depreciation     609 609 SOUND PRO DLX-1-1/3 (Quest) 10/31/2006   OH Other Depr
#1 - Other Depreciation     610 610 COMPUTER SOFTWARE (Office Depot) 10/31/2006
  OH Other Depr #1 - Other Depreciation     611 611 VPN HARDWARE AND SOFTWARE
10/31/2006   OH Other Depr #1 - Other Depreciation     612 612 SECURITY SYSTEM
UPGRADES 10/31/2006   OH Other Depr #1 - Other Depreciation     613 613
COMPUTERS (Ascus Micro) 10/31/2006   OH Other Depr #1 - Other Depreciation    
614 614 DISPLAY BOOTH (for trade shows) 10/31/2006   OH Other Depr #1 - Other
Depreciation     616 616 COMPUTER (Field) 10/31/2006   OH Other Depr #1 - Other
Depreciation     617 617 LAPTOP COMPUTERS (Field) 10/31/2006   OH Other Depr #1
- Other Depreciation     622 622 Loan Expenses 11/1/2006   OH Other Depr #1 -
Other Depreciation     623 623 Four Lenovo Thinkpad T43 Notebooks 10/31/2006  
OH Other Depr #1 - Other Depreciation     624 624 Lenovo Think Pad, mouse and
software 10/31/2006   OH Other Depr #1 - Other Depreciation     627 627 Geo
Probe 10/31/2006   OH Other Depr #1 - Other Depreciation                        
                                Page 4 of 9              

 





 

 







 



31-1307062   ENVIRONMENTAL QUALITY MANAGEMENT, INC. [ENVIRONMENTA]   11/14/2012
01/01/2012 - 12/31/2012   Asset List   9:49:13 AM                              
                  Sorted: General - location                                    
                              S System No. System No. Description Date In
Service Category Location Tax Schedule                                          
                                                                      630 630 EZ
Go St 4 X 4 Utility Vehicle 10/31/2006   OH Other Depr #1 - Other Depreciation  
  632 632 Lenovo Thinkpad T 43 2687 8/11/2006   OH Other Depr #1 - Other
Depreciation     633 633 Lenovo Thinkpad T43 1871 (w/ Accessories) 10/31/2006  
OH Other Depr #1 - Other Depreciation     634 634 (4) - Dell Inspiron 6400
10/31/2006   OH Other Depr #1 - Other Depreciation     635 635 (5) - Lenovo
Thinkpad T43 10/31/2006   OH Other Depr #1 - Other Depreciation     636 636 HP
Proliant Server (Deltek) 10/31/2006   OH Other Depr #1 - Other Depreciation    
637 637 (4) - Lenovo Thinkpad T43 2687 10/31/2006   OH Other Depr #1 - Other
Depreciation     638 638 (1) - Panasonic Toughbook 9/15/2006   OH Other Depr #1
- Other Depreciation     639 639 (1) - Panasonic Toughbook (Bizco) 10/31/2006  
OH Other Depr #1 - Other Depreciation     641 641 (4) - Lenovo Thinkpad T60 2007
11/13/2006   OH Other Depr #1 - Other Depreciation     642 642 (2) - Microsoft
SQL Server 2005 10/31/2006   OH Other Depr #1 - Other Depreciation     643 643
ACT! Software (Design, Installation, Conf) 11/2/2006   OH Other Depr #1 - Other
Depreciation     645 645 Deltek Time Collection 10/31/2006   OH Other Depr #1 -
Other Depreciation     646 646 Deltek Time Collection 10/31/2006   OH Other Depr
#1 - Other Depreciation     647 647 (2) - Panasonic Toughbook 10/31/2006   OH
Other Depr #1 - Other Depreciation     648 648 (4) - Lenovo Thinkpad T43 2687
10/31/2006   OH Other Depr #1 - Other Depreciation     649 649 (4) - Lenovo
Thinkpad T43 2687 10/31/2006   OH Other Depr #1 - Other Depreciation     650 650
Plotter HP 800 10/31/2006   OH Other Depr #1 - Other Depreciation     651 651
1995 CHEVY KODIAK 2/13/2007   OH Other Depr #1 - Other Depreciation     655 655
IBM Intellistation 621761U 11/20/2006   OH Other Depr #1 - Other Depreciation  
  656 656 (3) - Dell Inspiron 6400 Laptops 11/20/2006   OH Other Depr #1 - Other
Depreciation     657 657 (2) - Dell Inspiron 6400 Notebooks 11/20/2006   OH
Other Depr #1 - Other Depreciation     658 658 Proliant DL360 G4P Xeon
11/15/2006   OH Other Depr #1 - Other Depreciation     659 659 Lenovo Thinkpads
T60 2007N 12/15/2006   OH Other Depr #1 - Other Depreciation     660 660 Deltek
Time Collection 11/27/2006   OH Other Depr #1 - Other Depreciation     661 661
ACT! Prem f/Wkg 2007 (ST) Corp Lic 12/8/2006   OH Other Depr #1 - Other
Depreciation     662 662 TRAVEL TRAILER 3/15/2007   OH Other Depr #1 - Other
Depreciation     663 663 Oil Water Interface - Geotechnical Services, Inc.
12/15/2006   OH Other Depr #1 - Other Depreciation     664 664 SONY AIT LIBRARY
2/6/2007   OH Other Depr #1 - Other Depreciation     665 665 Lenovo Thinkpads
and Dell Inspiron Computers 10/31/2006   OH Other Depr #1 - Other Depreciation  
  666 666 Map Scanner 10/31/2006   OH Other Depr #1 - Other Depreciation     667
667 OFFICE FURNITURE 6/15/2007   OH Other Depr #1 - Other Depreciation     669
669 OFFICE FURNITURE 11/14/2007   OH Other Depr #1 - Other Depreciation     673
673 HEATED SAMPLE LINE 8/7/2007   OH Other Depr #1 - Other Depreciation     674
674 4 LENOVO THINKPAD T60 1/15/2007   OH Other Depr #1 - Other Depreciation    
676 676 7KW GENERATOR 1/8/2007   OH Other Depr #1 - Other Depreciation     677
677 2-TON DUCTLESS SPLIT -IT ROOM 10/19/2007   OH Other Depr #1 - Other
Depreciation     683 683 MS OFFICE 2003 PRO 1/15/2007   OH Other Depr #1 - Other
Depreciation     685 685 COMPUTER HARDWARE 1/15/2007   OH Other Depr #1 - Other
Depreciation     686 686 BATTERY CHARGER 2/13/2007   OH Other Depr #1 - Other
Depreciation     689 689 USB DISKETTE DRIVES & SOFTWARE 2/13/2007   OH Other
Depr #1 - Other Depreciation     694 694 LENOVO THINKPAD T60 2/13/2007   OH
Other Depr #1 - Other Depreciation     702 702 LENOVO THINKPAD T60 2/13/2007  
OH Other Depr #1 - Other Depreciation     711 711 LENOVO THINKPAD T60 3/15/2007
  OH Other Depr #1 - Other Depreciation     722 722 TOUGHBOOK CF-19 NOTEBOOK
4/13/2007   OH Other Depr #1 - Other Depreciation     727 727 LENOVO THINKPAD
T60 & RELATED SOFTWARE 4/24/2007   OH Other Depr #1 - Other Depreciation     734
734 3 LENOVO THINKPAD A55 & RELATED SOFTWARE 5/21/2007   OH Other Depr #1 -
Other Depreciation     743 743 4 LENOVO THINKPAD T60P 8/6/2007   OH Other Depr
#1 - Other Depreciation     744 744 LENOVO THINKPAD T60 8/15/2007   OH Other
Depr #1 - Other Depreciation     745 745 4 LENOVO THINKPAD T60 8/31/2007   OH
Other Depr #1 - Other Depreciation     748 748 EQE goodwill - acquisition
8/31/2008 Intangible Assets OH Other Depr #1 - Other Depreciation     749 749
LENOVO THINKPAD T60P 9/14/2007   OH Other Depr #1 - Other Depreciation     760
760 3 LENOVO THINKPAD T60P 11/15/2007   OH Other Depr #1 - Other Depreciation  
                                                      Page 5 of 9              



 



 

 

 



31-1307062   ENVIRONMENTAL QUALITY MANAGEMENT, INC. [ENVIRONMENTA]   11/14/2012
01/01/2012 - 12/31/2012   Asset List   9:49:13 AM                              
                  Sorted: General - location                                    
                              S System No. System No. Description Date In
Service Category Location Tax Schedule                                          
                                                                      765 765
LACIE 250 GB EXTERNAL USB 2/13/2007   OH Other Depr #1 - Other Depreciation    
783 783 EQM goodwill 10/31/2006 Intangible Assets OH Other Depr #1 - Other
Depreciation                                         592 592 12199.0129
LOUISVILLE MARC 8/23/2004 Intangible Assets OH Other Depr #1 - Other
Depreciation     652 652 012199.0188-REGION 6 ERRS PROPOSAL 12/5/2006 Intangible
Assets OH Other Depr #1 - Other Depreciation     653 653 012199.0193- REGION 9
ERRS PROPOSAL 11/19/2006 Intangible Assets OH Other Depr #1 - Other Depreciation
    654 654 012199.0194- REGION 10 ERRS PROPOSAL 12/5/2006 Intangible Assets OH
Other Depr #1 - Other Depreciation     681 681 ERRS REGION 5 PROPOSAL 2/28/2007
Intangible Assets OH Other Depr #1 - Other Depreciation     682 682 NOLA ACI
12/1/2007 Intangible Assets OH Other Depr #1 - Other Depreciation              
                          737 737 Stanley Custom Welded Boat, Yamaha 150 HP
motor and Load Rite trailer 10/16/2008 ME OH Other Depr #1 - Other Depreciation
                                        698 698 Office Desktop and accessories
1/12/2008 HW OH Other Depr #1 - Other Depreciation     701 701 Canon Powershot
A650 IS 12.1 MP 3/20/2008 HW OH Other Depr #1 - Other Depreciation     703 703
(2) Netgear 24pt Gig L2 Managed 5/12/2008 HW OH Other Depr #1 - Other
Depreciation     723 723 5 lenovo thinkpad laptop computers 1/1/2008 Capital
Lease OH Other Depr #1 - Other Depreciation     725 725 (7) Intel Core Duo
Laptops and (7) 17" display screens 1/1/2008 Capital Lease OH Other Depr #1 -
Other Depreciation     726 726 (3) LVO T8100 Laptops and related software
3/19/2008 Capital Lease OH Other Depr #1 - Other Depreciation     728 728 (2)
Lenovo Thinkpad Laptops 7/1/2008 Capital Lease OH Other Depr #1 - Other
Depreciation     731 731 Mail Server and New Forma Server 6/9/2008 Capital Lease
OH Other Depr #1 - Other Depreciation     732 732 (2) HP T8100 laptops 7/31/2008
Capital Lease OH Other Depr #1 - Other Depreciation     736 736 (3) HP 6710B
Laptops 10/17/2008 Capital Lease OH Other Depr #1 - Other Depreciation     752
752 Netgear Ready NAS Pro 3TB 6-Bay Nas & 3 Laptops and software 4/1/2009
Capital Lease OH Other Depr #1 - Other Depreciation     762 762 Computer
Hardware (200) (CDW) CA THRT MGR 100-249U VMR1 5/11/2009 HW OH Other Depr #1 -
Other Depreciation     780 780 STRATA Real Time/Ethernet Network Module
(HA8289224) & Accesories 3/23/2010 HW OH Other Depr #1 - Other Depreciation    
813 813 2 Computers - 1 HP SB 4520S and 1 HP SB 6550B 2/10/2011 HW OH Other Depr
#1 - Other Depreciation     814 814 5 Computers - HP SB 6550B 3/3/2011 HW OH
Other Depr #1 - Other Depreciation     826 826 5 Computers - HP SB 6550B  and 
External Hard Drives 4/15/2011 HW OH Other Depr #1 - Other Depreciation     827
827 Firewall for Cincinnati Office 4/1/2011 HW OH Other Depr #1 - Other
Depreciation     829 829 5 Computers - HP SB 6550B  and  External Hard Drives
5/13/2011 HW OH Other Depr #1 - Other Depreciation     830 830 Server for
Costpoint Enterprise Reporting System 5/16/2011 HW OH Other Depr #1 - Other
Depreciation     844 844 6 Computers & 2 Monitors (3- HP SB 6550B & 3- HP SB
3130) 6/23/2011 HW OH Other Depr #1 - Other Depreciation     845 845 8 laptops (
HP SB 6550B 15-460M 320GB 4GB W7p) 10 Office and 10 Adobe 7/15/2011 HW OH Other
Depr #1 - Other Depreciation     847 847 8 Laptops  (HP SB 6560B 15-2410M 320GB
4GB W7P D) 8/25/2011 HW OH Other Depr #1 - Other Depreciation     862 862
Network Switches 3/6/2012 HW OH Other Depr #1 - Other Depreciation     863 863
File Server 3/13/2012 HW OH Other Depr #1 - Other Depreciation     864 864
Laptop Computers 4/12/2012 HW OH Other Depr #1 - Other Depreciation     875 875
HP Probook 646B Notebook PC 6/7/2012 HW OH Other Depr #1 - Other Depreciation  
  877 877 HP Probook 4430s Notebook PC (Qty 10) 8/31/2012 HW OH Other Depr #1 -
Other Depreciation                                         705 705
CATM-8103MIGEC4IQ2  (200 users) 6/5/2008 SW OH Other Depr #1 - Other
Depreciation     784 784 Cyber Train Software (300 users) 3/30/2010 SW OH Other
Depr #1 - Other Depreciation     815 815 MS MBL Office Pro Plus 2010 (5 users)
2/10/2011 SW OH Other Depr #1 - Other Depreciation     816 816 AVL Acrobat 10 (5
users) 2/10/2011 SW OH Other Depr #1 - Other Depreciation     817 817 AVL
Acrobat 10 (10 users) 3/3/2011 SW OH Other Depr #1 - Other Depreciation     820
820 MSMBL SQL - Software for Cybertrain System 3/23/2011 SW OH Other Depr #1 -
Other Depreciation     828 828 MS MBL Office Pro Plus 2010 (10 users) 5/16/2011
SW OH Other Depr #1 - Other Depreciation     839 839 Costpoint Enterprise
Reporting System 5/23/2011 SW OH Other Depr #1 - Other Depreciation     840 840
Costpoint Expense Module 5/23/2011 SW OH Other Depr #1 - Other Depreciation    
841 841 Trend Micro - Antivirus Software 6/9/2011 SW OH Other Depr #1 - Other
Depreciation     842 842 AVL Acrobat 10 (5 users) 6/25/2011 SW OH Other Depr #1
- Other Depreciation     843 843 MS MBL Office Pro Plus 2010 (5 users) 6/25/2011
SW OH Other Depr #1 - Other Depreciation     846 846 MS MBL Project 2010
8/12/2011 SW OH Other Depr #1 - Other Depreciation     848 848 MS MBL Office Pro
Plus 2010 8/26/2011 SW OH Other Depr #1 - Other Depreciation     849 849 AVL
Acrobat 10 WIN L2 8/27/2011 SW OH Other Depr #1 - Other Depreciation     861 861
Sonicwall Firewall 3/6/2012 SW OH Other Depr #1 - Other Depreciation            
                                            Page 6 of 9              



 



 

 

 



31-1307062   ENVIRONMENTAL QUALITY MANAGEMENT, INC. [ENVIRONMENTA]   11/14/2012
01/01/2012 - 12/31/2012   Asset List   9:49:13 AM                              
                  Sorted: General - location                                    
                              S System No. System No. Description Date In
Service Category Location Tax Schedule                                          
                                                                      868 868
Water Cad/Auto Cad 5/15/2012 SW OH Other Depr #1 - Other Depreciation          
                              724 724 Telephone system hardware and software (
Avaya 8500 model upgrade) 1/1/2008 Capital Lease OH Other Depr #1 - Other
Depreciation     738 738 Pitney Bowes Postage Meter 11/1/2008 Capital Lease OH
Other Depr #1 - Other Depreciation     739 739 RICOH Copier Pro 906 ex
12/18/2008 Capital Lease OH Other Depr #1 - Other Depreciation     740 740 MP
4000 SP Copier 8/28/2008 Capital Lease OH Other Depr #1 - Other Depreciation    
741 741 Ikon BP 550C Copier 6/18/2008 Capital Lease OH Other Depr #1 - Other
Depreciation     789 789 RICOH MP6001 10/1/2010 Capital Lease OH Other Depr #1 -
Other Depreciation     790 790 RICOH MPC4000 #1 10/1/2010 Capital Lease OH Other
Depr #1 - Other Depreciation     791 791 RICOH MPC4000 #2 10/1/2010 Capital
Lease OH Other Depr #1 - Other Depreciation   D 809 809 Xerox 7545 Office
Finisher, Fax 1/31/2011 Capital Lease OH Other Depr #1 - Other Depreciation    
                                    795 795 Occupancy Light Sensors 12/15/2010
LI OH Other Depr #1 - Other Depreciation                                        
755 755 WERC 09 AFCEE (FA8903-09-D-8564) 9/25/2009 Intangible Assets OH Other
Depr #1 - Other Depreciation     797 797 SATOC Task Order WPAFB, OH (30283.1002
& .0010) 2/11/2010 Intangible Assets OH Other Depr #1 - Other Depreciation    
798 798 SATOC Task Order Beale AFB, CA (30283.0011) 6/24/2010 Intangible Assets
OH Other Depr #1 - Other Depreciation     799 799 SATOC Task Order Buckley AFB,
CO (30283.0012) 6/30/2010 Intangible Assets OH Other Depr #1 - Other
Depreciation     800 800 SATOC Task Order WPAFB, OH (30283.1003) 8/25/2010
Intangible Assets OH Other Depr #1 - Other Depreciation     801 801 SATOC Task
Order Offutt AFB, NE (30283.0013) 9/13/2010 Intangible Assets OH Other Depr #1 -
Other Depreciation     802 802 SATOC Task Order Randolph AFB, TX (30283.0015)
9/24/2010 Intangible Assets OH Other Depr #1 - Other Depreciation     803 803
SATOC Task Order USAFA, CO (30283.1004) 9/24/2010 Intangible Assets OH Other
Depr #1 - Other Depreciation     804 804 SATOC Task Order Offutt AFB, NE
(30283.0014) 9/14/2010 Intangible Assets OH Other Depr #1 - Other Depreciation  
  805 805 SATOC Task Order Tinker AFB, OK (30283.0017) 9/30/2010 Intangible
Assets OH Other Depr #1 - Other Depreciation     806 806 SATOC Task Order
Dobbins ARB, GA (30283.0016) 9/27/2010 Intangible Assets OH Other Depr #1 -
Other Depreciation     851 851 GLNPO (Contract N40083-11-D-0030) 8/23/2011
Intangible Assets OH Other Depr #1 - Other Depreciation     852 852 NAVFAC
Midwest (039001) 9/27/2011 Intangible Assets OH Other Depr #1 - Other
Depreciation     854 854 GSA Ravenna (030174.0016.001) 8/3/2011 Intangible
Assets OH Other Depr #1 - Other Depreciation     870 870 Region 9 ERRS (Contract
EP-S9-12-01) 4/17/2012 Intangible Assets OH Other Depr #1 - Other Depreciation  
  871 871 Vanderberg-Fire Bldg 1119 1/1/2012 Intangible Assets OH Other Depr #1
- Other Depreciation     872 872 Vanderberg-Fire Bldg 8425 1/1/2012 Intangible
Assets OH Other Depr #1 - Other Depreciation     873 873 Charleston DFSP SC RPR
1/1/2012 Intangible Assets OH Other Depr #1 - Other Depreciation     874 874
Sheboygan Harbor Dredging 7/5/2012 Intangible Assets OH Other Depr #1 - Other
Depreciation     880 880 Reg 7 Oronogo Duenweg 9/27/2012 Intangible Assets OH
Other Depr #1 - Other Depreciation                                         713
713 Loan fees for Restructure of US Bank LOC 11/30/2008 Intangible Assets OH
Other Depr #1 - Other Depreciation     751 751 Loan fees for Restructure of US
Bank LOC - 3rd Admendment 2/10/2009 Intangible Assets OH Other Depr #1 - Other
Depreciation     810 810 Loan fees for Restructure of US Bank LOC - 4th
Admendment 1/1/2011 Intangible Assets OH Other Depr #1 - Other Depreciation    
811 811 Loan fees for Restructure of US Bank LOC - 5th Admendment 2/7/2011
Intangible Assets OH Other Depr #1 - Other Depreciation     812 812 Loan fees
for Restructure of US Bank LOC - 4th Admendment 2/15/2011 Intangible Assets OH
Other Depr #1 - Other Depreciation     823 823 Loan fees for Restructure of US
Bank LOC - 5th Admendment 2/15/2011 Intangible Assets OH Other Depr #1 - Other
Depreciation     824 824 Loan fees for Restructure of US Bank LOC - 6th
Admendment 3/1/2011 Intangible Assets OH Other Depr #1 - Other Depreciation    
825 825 Loan fees for Restructure of US Bank LOC - 6th Admendment 3/15/2011
Intangible Assets OH Other Depr #1 - Other Depreciation     853 853 Loan fees
for Restructure of US Bank LOC - 7th Admendment 2/1/2012 Intangible Assets OH
Other Depr #1 - Other Depreciation     855 855 Financing fees for Fall 2011
Notes (Private Placement) 12/31/2011 Intangible Assets OH Other Depr #1 - Other
Depreciation     856 856 Loan fees for Restructure of US Bank LOC - 8th & 9th
Admendment 2/1/2012 Intangible Assets OH Other Depr #1 - Other Depreciation    
857 857 Loan fees for Restructure of US Bank LOC - Closing Fee 2/1/2012
Intangible Assets OH Other Depr #1 - Other Depreciation     858 858 Loan fees
for Restructure of US Bank LOC - 10th Admendment 2/1/2012 Intangible Assets OH
Other Depr #1 - Other Depreciation     859 859 Loan fees for Restructure of US
Bank LOC - 9th Admendment 2/1/2012 Intangible Assets OH Other Depr #1 - Other
Depreciation     860 860 Loan fees for Restructure of US Bank LOC - 9th & 10th
Admendment 2/1/2012 Intangible Assets OH Other Depr #1 - Other Depreciation    
865 865 Loan fees for Restructure of US Bank LOC - 9th & 10th Admendment
3/12/2012 Intangible Assets OH Other Depr #1 - Other Depreciation     869 869
Loan fees for Restructure of US Bank LOC - 11th Admendment 3/30/2012 Intangible
Assets OH Other Depr #1 - Other Depreciation     878 878 Loan fees for
Restructure of US Bank LOC - 12th Admendment 7/31/2012 Intangible Assets OH
Other Depr #1 - Other Depreciation     879 879 First Financial Bank LOC
Agreement 9/28/2012 Intangible Assets OH Other Depr #1 - Other Depreciation    
                                    684 684 Trade Names / Trademarks 11/1/2006
Intangible Assets OH Other Depr #1 - Other Depreciation     687 687
Non-competition agreements 11/1/2006 Intangible Assets OH Other Depr #1 - Other
Depreciation                                                         Page 7 of 9
             







 



 

 

 



31-1307062   ENVIRONMENTAL QUALITY MANAGEMENT, INC. [ENVIRONMENTA]   11/14/2012
01/01/2012 - 12/31/2012   Asset List   9:49:13 AM                              
                  Sorted: General - location                                    
                              S System No. System No. Description Date In
Service Category Location Tax Schedule                                          
                                                                      688 688
Customer Relationships (part a) 11/1/2006 Intangible Assets OH Other Depr #1 -
Other Depreciation     747 747 EQE Customer relationships 8/31/2008 Intangible
Assets OH Other Depr #1 - Other Depreciation     787 787 Patent - Releasable
Asbestos Field Sampler (RAFS) 7/20/2010 Intangible Assets OH Other Depr #1 -
Other Depreciation     818 818 Customer Relationships (part b) 1/1/2010
Intangible Assets OH Other Depr #1 - Other Depreciation                        
                692 692 Gator Cart (Deisel) (6x4) 8/22/2008 ME OH Other Depr #1
- Other Depreciation     695 695 32' Tandem Dual Trailer (gooseneck) 10/30/2008
ME OH Other Depr #1 - Other Depreciation     771 771 2010 Ford Cargo Van (Unit #
CZM449) 1/1/2010 Capital Lease OH Other Depr #1 - Other Depreciation     819 819
Enclosed 20' Trailer 3/31/2011 ME OH Other Depr #1 - Other Depreciation        
                                714 714 Computer hardware cards - (NTSC SVC-COR)
10/8/2008 HW OH Other Depr #1 - Other Depreciation                              
          706 706 Mobile Mapper CX & Mobile Mapping with Post-processing bundle
3/5/2008 FE OH Other Depr #1 - Other Depreciation     707 707 Greyline Stingray
Portable Level Velocity Flowmeter Data 4/18/2008 FE OH Other Depr #1 - Other
Depreciation     708 708 Stingray Sensor 5/16/2008 FE OH Other Depr #1 - Other
Depreciation     792 792 NOx (Model 48IHL) and Slide Kit 10/20/2010 FE OH Other
Depr #1 - Other Depreciation     793 793 NOx (Model 42IHL) 10/25/2010 FE OH
Other Depr #1 - Other Depreciation     821 821 Motorola C200 2-Way Radios
3/18/2011 FE OH Other Depr #1 - Other Depreciation     850 850 Custom Built
Carts 10/3/2011 FE OH Other Depr #1 - Other Depreciation     876 876 Program 4
Business Itinerate Frequencies - Channels 1-4 6/6/2012 FE OH Other Depr #1 -
Other Depreciation                                         710 710 Mobile
Temporary Power Unit 4/14/2008 ST OH Other Depr #1 - Other Depreciation     712
712 Themoelectric Gas Conditioner 5/29/2008 ST OH Other Depr #1 - Other
Depreciation     779 779 Console, pump, glassware & accessories (Environ Supply)
2/3/2010 ST OH Other Depr #1 - Other Depreciation     794 794 Heated Sample
Lines (100 ft) 11/11/2010 ST OH Other Depr #1 - Other Depreciation     796 796
1440 Series Gas Analyser 12/10/2010 ST OH Other Depr #1 - Other Depreciation    
807 807 Heated FID Analyzer 4/15/2011 ST OH Other Depr #1 - Other Depreciation  
  808 808 Model 43I Top Level Config (serial # 1101046880) 1/18/2011 ST OH Other
Depr #1 - Other Depreciation     838 838 Thermoelectric Gas Conditioner, Baldwin
Model 8210 5/12/2011 ST OH Other Depr #1 - Other Depreciation                  
                                                          540 540 LASERJET 4550
10/31/2006   PA Other Depr #1 - Other Depreciation     680 680 ACS PROCESSOR
R7.0 2/14/2007   PA Other Depr #1 - Other Depreciation                          
              729 729 (2) Lenovo Thinkpad Laptops 7/1/2008 Capital Lease PA
Other Depr #1 - Other Depreciation                                         742
742 Kyocera 5050i Bundle 3/17/2008 Capital Lease PA Other Depr #1 - Other
Depreciation                                                                    
        604 604 16" JOHN BOAT AND 25 HP YAMAHA ENGINE 8/30/2005   TX Other Depr
#1 - Other Depreciation                                                        
                    477 477 FURNITURE AND FIXTURE 10/31/2006   VA Other Depr #1
- Other Depreciation                                         720 720 (2)
computer workstations 9/24/2008 HW VA Other Depr #1 - Other Depreciation        
                                                                    299 299
VOICE MAIL 12/1/1999   WA Other Depr #1 - Other Depreciation     325 325 SCUBA
GEER 12/8/1999   WA Other Depr #1 - Other Depreciation     326 326 4-OUTLET
MANIFOLD 12/7/1999   WA Other Depr #1 - Other Depreciation     327 327 AIR HOSES
12/26/1999   WA Other Depr #1 - Other Depreciation     328 328 MSA HIPAR
12/1/1999   WA Other Depr #1 - Other Depreciation     329 329 PUMPS 12/20/1999  
WA Other Depr #1 - Other Depreciation     330 330 SUCTION HOSE 12/26/1999   WA
Other Depr #1 - Other Depreciation     360 360 CANOPY 10/31/2006   WA Other Depr
#1 - Other Depreciation     364 364 HOSE ASSEMBLY 8/25/2000   WA Other Depr #1 -
Other Depreciation     382 382 FAX MACHINE 9/30/2000   WA Other Depr #1 - Other
Depreciation     384 384 WILDEN W8 PUMP 1/10/2000   WA Other Depr #1 - Other
Depreciation     385 385 KANAFLEX HOSE 1/7/2000   WA Other Depr #1 - Other
Depreciation     387 387 HAZCAT KIT W/PUMP 1/31/2000   WA Other Depr #1 - Other
Depreciation     388 388 GENERATOR 1/31/2000   WA Other Depr #1 - Other
Depreciation     389 389 HANDLING EQUIPMENT 2/28/2000   WA Other Depr #1 - Other
Depreciation     390 390 HONDA 1/12/2000   WA Other Depr #1 - Other Depreciation
    391 391 CARRYING CASES 3/31/2000   WA Other Depr #1 - Other Depreciation    
392 392 MANIFOLD ASSEMBLY AUDIBLE WARNING DEVICE 2/18/2000   WA Other Depr #1 -
Other Depreciation     393 393 CAMLOCK & CHEM HOSE 2/15/2000   WA Other Depr #1
- Other Depreciation                     Page 8 of 9              



 



 

 

 



31-1307062   ENVIRONMENTAL QUALITY MANAGEMENT, INC. [ENVIRONMENTA]   11/14/2012
01/01/2012 - 12/31/2012   Asset List   9:49:13 AM                              
                  Sorted: General - location                                    
                              S System No. System No. Description Date In
Service Category Location Tax Schedule                                          
                                                                      397 397
CAMLOCK 6/30/2000   WA Other Depr #1 - Other Depreciation     399 399 SKID STEER
& RELATED ATTACHMENTS WITH TRAILER 8/2/2000   WA Other Depr #1 - Other
Depreciation     400 400 FOXBORO OVA 128 8/2/2000   WA Other Depr #1 - Other
Depreciation     404 404 VACUME WET/DRY 12 GAL HDPE 8/18/2000   WA Other Depr #1
- Other Depreciation     405 405 WET ONLY AIR VAC 10/31/2006   WA Other Depr #1
- Other Depreciation     406 406 WET ONLY AIR VAC 8/17/2000   WA Other Depr #1 -
Other Depreciation     407 407 GAUGE PRESSURE 8/22/2000   WA Other Depr #1 -
Other Depreciation     408 408 CAMLOCKS 8/31/2000   WA Other Depr #1 - Other
Depreciation     411 411 LIQUID HG/DUST RECOVERY VAC. 9/30/2000   WA Other Depr
#1 - Other Depreciation     412 412 HOSE 9/30/2000   WA Other Depr #1 - Other
Depreciation     413 413 CONTAINMENT EQUIPMENT 9/30/2000   WA Other Depr #1 -
Other Depreciation     414 414 EQUIPMENT FOR VACUUM TRUCK 10/31/2000   WA Other
Depr #1 - Other Depreciation     420 420 ADAPTER 10/31/2006   WA Other Depr #1 -
Other Depreciation     422 422 AIR BREATHING APPARATUS 11/15/2000   WA Other
Depr #1 - Other Depreciation     484 484 RESTORATION OF 19'SKIFF 2/1/2001   WA
Other Depr #1 - Other Depreciation     589 589 MERCURY VAPOR ANALYZERS, CYLINDER
SCBA 4500 PSI 10/31/2006   WA Other Depr #1 - Other Depreciation     596 596
OFFICE SERVER (Washington) 10/31/2006   WA Other Depr #1 - Other Depreciation  
  621 621 Four IBM Thinkpad Notebook Laptops 10/31/2006   WA Other Depr #1 -
Other Depreciation     628 628 Tire Scrubber with Hepa Filter 10/31/2006   WA
Other Depr #1 - Other Depreciation     631 631 IBM Thinkpad T43 (2686DHU) PM
740, 512 MB (w/ Accessories) 10/31/2006   WA Other Depr #1 - Other Depreciation
    644 644 IAUTOSAT 98 0 .98 MOBILE SYSTEM -I-DIRECT 3100 MODEM 10/31/2006   WA
Other Depr #1 - Other Depreciation     672 672 GATOR 4x6 DIESEL 5/7/2007   WA
Other Depr #1 - Other Depreciation     675 675 HONDA ATV AND TRAILER 10/18/2007
  WA Other Depr #1 - Other Depreciation     678 678 15 GALLON VACUUM 4/26/2007  
WA Other Depr #1 - Other Depreciation     679 679 MIRAGE 6X12 TRAILER 10/11/2007
  WA Other Depr #1 - Other Depreciation     733 733 LENOVO THINKPAD T60
4/27/2007   WA Other Depr #1 - Other Depreciation     758 758 DELL PRECISION
M6300 10/16/2007   WA Other Depr #1 - Other Depreciation                        
                772 772 Kyocera TASKalfa 400ci color system (UBM) 3/2/2010
Capital Lease WA Other Depr #1 - Other Depreciation                            
            709 709 John Deere Gator (2004) - 1971 W Gator 6x4 Diesel Utility
vehicle 7/2/2008 ME WA Other Depr #1 - Other Depreciation     778 778 1995
Komatsu Forklift (A61088A) 3/10/2010 ME WA Other Depr #1 - Other Depreciation  
  866 866 2 John Deere Gator (2012) TH 6x4 Gas 6/1/2012 ME WA Other Depr #1 -
Other Depreciation                                         822 822 DMC-2000S
Electronic Dosimeter - Gamma (5) 2/24/2011 FE WA Other Depr #1 - Other
Depreciation     867 867 2 - Heavy-Duty 3" Construction Trash Pump 5/17/2012 FE
WA Other Depr #1 - Other Depreciation                                          
                  Page 9 of 9              



 



 

 

